Case 17-20900-CMB       Doc -2 Filed 07/06/21 Entered 07/06/21 10:34:25                        Desc
                        Certificate of Service Page 1 of 1
                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE: Rosalyn Alyssa Pireaux fka                      BK NO. 17-20900 CMB
 Rosalyn Malarbi
                              Debtor(s)                 Chapter 13

 Community Loan Servicing, LLC fka                      Related to Claim No. 18
 Bayview Loan Servicing, LLC
                             Movant
              vs.

 Rosalyn Alyssa Pireaux fka Rosalyn
 Malarbi
                              Debtor(s)

 Ronda J. Winnecour,
 Trustee

                           CERTIFICATE OF SERVICE OF
                      NOTICE OF MORTGAGE PAYMENT CHANGE
 I, Maria Miksich, of KML Law Group, P.C., certify that I am, and at all times hereinafter mentioned
 was, more than 18 years of age and that on July 06, 2021, I served the above captioned pleading,
 filed in the proceeding on the parties at the addresses shown below;

 Debtor(s)
 Rosalyn Alyssa Pireaux fka Rosalyn Malarbi
 22 Washington Drive
 Monessen, PA 15062-2322                                Trustee
                                                        Ronda J. Winnecour
Attorney for Debtor(s)                                  Suite 3250, USX Tower (VIA ECF)
Matthew R. Schimizzi, 35 West Pittsburgh Street,        600 Grant Street
                                                        Pittsburgh, PA 15219
(VIA ECF)
Greensburg, PA 15601
 Method of Service: electronic means or first class mail

 Dated: July 06, 2021


                                                         /s/ Maria Miksich, Esquire
                                                        Maria Miksich, Esquire
                                                        Attorney I.D. No. 319383
                                                        KML Law Group, P.C.
                                                        BNY Mellon Independence Center
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106
                                                        201-549-5366
                                                        MMiksich@kmllawgroup.com
